DETAILED ACTION
Claims 1, 3-5, 7, 8, 10, and 11 are allowed.
This office action is responsive to the amendment filed on 12/28/20.  As directed by the amendment: claims 1, 5, and 8 have been amended; and no claims have been cancelled nor added.  Thus, claims 1, 3-5, 7, 8, 10, and 11 are presently pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiners statement of reasons for allowance:
	The prior art of record by itself or in combination does not disclose the structural and functional limitations as recited in the claims.  Specifically, the prior art does not disclose a device for cooking by heating which includes the claimed heating unit ,setting unit, display unit, display controller, image capturing unit, storage unit, correspondence table stored in the storage unit in which the storage unit is configured to store the image captured by the image capturing unit and the heating control content in the correspondence table in association with each other and to stop storing the image captured by the image capturing unit and the heating control content in the correspondence table in association with each other in a case where the heating with the heating control content set by the setting unit is stopped by a user prior to completion of the heating as recited in Claim 1.   Further, claim 5 is directed to a control method for a device for cooking by heating which includes somewhat similar limitations to those of apparatus claim 1 except in method form, thus the comments presented over claim 1 are applicable here similarly toward claim 5.      
          The closest prior art references of record are Riefenstein (US 2013/0302483) and Luckhardt (EP 2662628).  In the prior Office Action, regarding the limitation “(ii) not to store the image captured by the image capturing unit ...”, the Examiner asserted that paragraph [0072] of Riefenstein teaches the aforementioned limitation. Paragraph [0072] of Riefenstein teaches two data sources: (1) one source is the data attributed to the actual image of the cooked food product; and (2) the other source is the data attributed to typical images, or with previously taken images of, several different cooked food product 

CONCLUSION
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA ROSS whose telephone number is (571)272-4480.  The examiner can normally be reached on M-F 6:00am to 2:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors may be contacted.  DANA ROSS can be reached on 571-272-4480 while TU HOANG can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/joseph iskra/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761